Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.6 SECURITY CAPITAL ASSURANCE LTD OFFER TO EXCHANGE UP TO 250,/FLOATING SERIES A PERPETUAL NON CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, $1, FOR ALL OF ITS OUTSTANDING UNREGISTERED FIXED/FLOATING SERIES A PERPETUAL NON CUMULATIVE PREFERENCE SHARES, $0.01 PAR VALUE, $1, PER SHARE AND SOLD IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED To Securities Dealers, Commercial Banks Trust Companies And Other Nominees: Enclosed for your consideration is a Prospectus dated November 19, 2007 (as the same may be amended or supplemented from time to time, the Prospectus) and a form of Letter of Transmittal (the Letter of Transmittal) relating to the offer (the Exchange Offer) by Security Capital Assurance Ltd (the Company) to exchange up to 250,000 of its Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share (the Exchange Preference Shares) for all of its outstanding Fixed/Floating Series A Perpetual Non-Cumulative Preference Shares, $0.01 par value, with a liquidation preference of $1,000 per share, issued and sold in a transaction exempt from registration under the Securities Act of 1933, as amended (the Initial Preference Shares). We are asking you to contact your clients for whom you hold Initial Preference Shares registered in your name or in the name of your nominee. In addition, we ask you to contact your clients who, to your knowledge hold Initial Preference Shares registered in their own name. The Company will not pay any fees or commissions to any broker, dealers or other person in connection with the solicitation of tenders pursuant to the Exchange Offer. You will, however, be reimbursed by the Company for customary mailing and handling expenses incurred by you in forwarding any of the enclosed materials to your clients. The Company will pay all transfer taxes, if any, applicable to the tender of Initial Preference Shares to it or its order, except as otherwise provided in the Prospectus and the Letter of Transmittal. Enclosed are copies of the following documents: 1.The Prospectus; 2.A Letter of Transmittal for your use in connection with the tender of Initial Preference Shares and for the information of your clients; 3.A form of letter that may be sent to your clients for whose accounts you hold Initial Preference Shares registered in your name or the name of your nominee, with space provided for obtaining the clients instructions with regard to the Exchange Offer; and 4.A form of Notice of Guaranteed Delivery. Your prompt action is requested. The Exchange Offer will expire at 5:00 p.m., New
